Case: 13-12299   Date Filed: 08/07/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12299
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:90-cr-08065-JIC-9



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TIMOTHY HATTEN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 7, 2015)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-12299     Date Filed: 08/07/2015    Page: 2 of 3


      Timothy Hatten appeals the denial of his motion for recusal of United States

District Judge James I. Cohn. Hatten is serving a 360-month sentence after being

convicted of two counts of conspiracy to possess cocaine with the intent to

distribute and four counts of possession of crack or powder cocaine with the intent

to distribute. As he did in his motion for recusal filed in the district court, Hatten

argues here that Judge Cohn is required to recuse himself because he entered a

series of wrongly decided orders in response to Hatten’s earlier motions.

      We review the denial of a motion for recusal for an abuse of discretion.

United States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999) (per curiam). We will

affirm a judge’s refusal to recuse himself unless “the impropriety is clear and one

which would be recognized by all objective, reasonable persons.” Id.

      A district court judge “shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned” or where “he has a personal bias

or prejudice concerning a party.” 28 U.S.C. § 455(a), (b)(1). The bias “must stem

from extrajudicial sources, unless the judge’s acts demonstrate such pervasive bias

and prejudice that it unfairly prejudices one of the parties.” Bailey, 175 F.3d at

968 (quotation omitted). We have previously stated that rulings adverse to a party

are not sufficient to show pervasive bias. Hamm v. Members of Bd. of Regents,

708 F.2d 647, 651 (11th Cir. 1983); see also Liteky v. United States, 510 U.S. 540,




                                           2
               Case: 13-12299     Date Filed: 08/07/2015       Page: 3 of 3


555, 114 S. Ct. 1147, 1157 (1994) (“[J]udicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.”).

      The district court did not abuse its discretion by denying Hatten’s motion for

recusal because there is no clear impropriety that would be recognized by all

objective, reasonable persons. See Bailey, 175 F.3d at 968. Hatten has not

identified any bias stemming from personal or extrajudicial sources. His complaint

that Judge Cohn demonstrated bias by issuing adverse decisions—without any

showing that those decisions were in fact wrongly decided—is not sufficient to

require recusal.

      AFFIRMED.




                                            3